DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/1/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2016/0360167) in view of Smithwick (US 2018/0017940).
Consider claim 1, Mitchell discloses (e.g. figure 1) a system for displaying floating images to viewers (102, viewer), comprising:
a display (130, display device) operating in a first state to display an image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the image is not displayed (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),

wherein the screen element transmits at least a portion of the light output by the display when the display operates in the first state (see figure 1, the thematic overlay transmits light in the on state), whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052].
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
Consider claim 2, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element comprises a sheet of mesh or netting material and wherein the sheet of mesh or woven netting material transmits the at least a portion of the light output by the 3D display through pores or openings in the mesh or netting material (the surface 114 may be printed chiffon) [0046 of Mitchell].

Consider claim 4, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Consider claim 5, the modified Mitchell reference discloses that the 3D display comprises an autostereoscopic display device (the device of Smithwick is autostereoscopic) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].
Consider claim 6, the modified Mitchell reference discloses (e.g. figure 1 of Mitchell and figure 1 of Smithwick) a system, wherein the autostereoscopic display device comprises a 3D television with a display screen facing the screen element (display device 130 faces the thematic overlay 110) [0043-0052 of Mitchell and abstract, 0001, 0007-0009, 0018-0020, 0028-0029 of Smithwick].
Consider claim 7, the modified Mitchell reference discloses a system, wherein the 3D display further comprises a controller and a media server (150, source/controller), wherein the controller operates the media server to serve media to the 3D television during the first operating state (the source/controller provides the digital content file), and wherein the media comprises a colored 3D component and a 
Consider claim 8, Mitchell discloses (e.g. figure 1) a system for displaying images to viewers, comprising:
a display (130, display) operable to display an image by outputting light; and 
a screen element (110, thematic overlay) positioned between the display and a viewing space (viewer space 104), wherein the screen element reflects light from the viewing space and transmits at least a portion of the light output by the display (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014], whereby the display image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer is in the viewer space 104), and
wherein the screen element comprises a layer of mesh or woven netting material (the surface 114 may be printed chiffon) [0043-0052].
Mitchell does not explicitly disclose that the display is a 3D stereoscopic display. Smithwick discloses (e.g. figure 1) a stereoscopic display that is a 3D display (100, 3D display system) to provide three dimensional images [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
 

Consider claim 10, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the layer of mesh or woven netting material is mated to a surface of the panel or pane of transparent material facing the stereoscopic display (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Consider claim 11, Mitchell does not explicitly disclose that the stereoscopic display comprises an autostereoscopic display device (the device of Smithwick is autostereoscopic) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].
Consider claim 12, the modified Mitchell reference discloses a system, wherein the autostereoscopic display device comprises a 3D television with a display screen facing the screen element (display device 130 faces the thematic overlay 110) [0043-0052 of Mitchell and abstract, 0001, 0007-0009, 0018-0020, 0028-0029 of Smithwick].
Consider claim 13, the modified Mitchell reference discloses a system, wherein the displayed 3D image comprises media including a colored 3D component and a black background in areas unused by the colored 3D component (the digital content file can be selected to provide colored/black portions) [0043-0052 of Mitchell].
Consider claim 14, Mitchell discloses (e.g. figure 1) a system for displaying images to viewers, comprising:

 a screen element (110, thematic overlay) positioned between the display and the viewing space (viewer space 104), wherein the screen element reflects light from the viewing space when the display operates in the second state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is at least transmissive to the light output by the display when the display operates in the first state (see figure 1, the thematic overlay transmits light in the on state), whereby the image is perceivable by the viewer in the viewing space (see figure 1, the viewer views the display in the viewer space) [0043-0052], and
wherein the screen element comprises a sheet of mesh or netting material (the surface 114 may be printed chiffon) [0043-0052].
Mitchell does not explicitly disclose that the display is a 3D stereoscopic display. Smithwick discloses (e.g. figure 1) a stereoscopic display that is a 3D display (100, 3D display system) to provide three dimensional images [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
 

Consider claim 16, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 17, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Consider claim 18, the modified Mitchell reference discloses that the display comprises an autostereoscopic display device (the device of Smithwick is autostereoscopic) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].
Consider claim 19, the modified Mitchell reference discloses a system, wherein the autostereoscopic display device comprises a 3D television with a display screen facing the screen element (display device 130 faces the thematic overlay 110) [0043-0052 of Mitchell and abstract, 0001, 0007-0009, 0018-0020, 0028-0029 of Smithwick].
Consider claim 20, the modified Mitchell reference discloses a system, wherein the 3D display further comprises a controller and a media server (150, source/controller), wherein the controller operates the media server to serve media to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872